COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-12-00392-CV


THEODORE FLOYD LEVEE                                                APPELLANT

                                          V.

CATHEY JUNE LEVEE                                                     APPELLEE


                                      ------------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------


      On January 17, 2014, we struck appellant’s November 18, 2013 brief for

noncompliance with the rules of appellate procedure, after having given appellant

a reasonable opportunity to cure the defects. See Tex. R. App. P. 9.1(b), 9.4(h)–

(i), 9.5(d), 38.1(a)–(c), (e)–(k), 38.9(a).    We warned appellant that we would

dismiss the appeal for want of prosecution unless appellant or any party desiring

to continue this appeal filed with the court an amended brief complying with the

      1
       See Tex. R. App. P. 47.4.
cited rules and a reasonable explanation of the failure to file such a brief. See

Tex. R. App. P. 38.8(a)(1), 42.3(b). We have not received any response.

      Because appellant has not filed a compliant brief, we dismiss the appeal

for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 20, 2014




                                    2